DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Dean D. Small (Reg. 34,730) on February 11, 2021.
The application has been amended as follows:
IN THE CLAIMS:
Claim 16: the words “non-signal” have been changed to “non-transitory”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed subject matters is Elad (9,634,496).  Elad discloses techniques for powering up a wireless power receiving device are described herein. An example computing device includes a power receiving unit to wirelessly receive power from a power transmitting unit. The platform hardware includes a System on a Chip (SoC), a multicomm device, and a power sequence manager. The multicomm device is for wireless communication with two or more communication standards. One of the communication standards is used as a side channel for communicating with the power transmitting unit. The power sequence manager component manages activation 

See PTO-892 for a listing of cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TUAN A TRAN/Primary Examiner, Art Unit 2648